Citation Nr: 1517268	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-19 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for anxiety disorder.

2.  Entitlement to a compensable initial rating for calcaneal spur of the right heel.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

(The issue of entitlement to payment of clothing allowance is addressed in a separate decision.)


ATTORNEY FOR THE BOARD

K. Hughes, Counsel





INTRODUCTION

The Veteran had active military service from February 1989 to October 1994, May 2005 to November 2005 and April 2009 to May 2010.  

This appeal comes before the by the Board of Veterans' Appeals (Board) from an October 2011 rating decision by the Department of Veterans Affairs (VA) Winston-Salem, North Carolina, Regional Office (RO).  

In July 2013, the Veteran revoked North Carolina Division of Veterans Affairs as his representative and indicated that he was preceding pro se.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent VA examination evaluating the Veteran's anxiety was conducted in April 2011 and his right heel disorder in July 2011, nearly 4 years ago.  In a May 2013 statement, the Veteran claimed that his level of disability had worsened.  Therefore, the Board finds that it must remand the claims to obtain contemporaneous VA examinations to assess the current nature, extent and severity of his disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Regarding the matter of service connection for PTSD, the April 2011 VA examiner opined that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD. However, this opinion does not reflect consideration of the August 2010 statement from the Veteran's treating psychologist, at Psychological Consulting Services, which includes the opinion that the Veteran does "meet the criteria for a diagnosis of Posttraumatic Stress Disorder as reported in the DSM-IVR."  These conflicting medical opinions must be reconciled.

Review of the record shows that the Veteran authorized VA to obtain records of his private mental health treatment; however, such records have not been secured.  Further, the most recent VA treatment records available for review are dated in May 2013.  The Veteran has stated that he is in receipt of ongoing treatment at the Durham VA Medical Center.  His private mental health treatment records may contain pertinent (even critical) evidence in the matters at hand and must be secured.  Further, updated pertinent VA treatment records are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the dates, names and addresses of all medical care providers who treated him for mental health complaints since his May 2010 separation from service and for his right foot complaints since May 2013, and to provide the releases necessary for VA to secure records of all such private evaluations or treatment.  The Board is particularly interested in mental health treatment records from Psychological Consulting Services.  All updated VA treatment records, including from the Durham VAMC, should be obtained.  

2.  After the development sought above is completed, arrange for a psychiatric evaluation of the Veteran to determine the current severity of his anxiety disorder and the nature and etiology of his PTSD.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following: 

(a)  Identify all current manifestations and their frequency and severity (and related impairment of social and occupational functioning) of the Veteran's anxiety disorder.  The examiner should specifically note the presence or absence of each symptom listed in the criteria for ratings above 10 percent in the General Rating Formula for Mental Disorders (and any other symptoms of similar gravity).

(b)  Please opine as to whether the Veteran has a diagnosis of PTSD in accordance with DSM-IV related to his service in Iraq (to include as due to a fear of hostile action)?

(c)  If PTSD is not diagnosed, please identify the criteria necessary for such a diagnosis that is/are not met.

The examiner should comment on the opinions expressed in the August 2010 and April 2011 statements from his private mental treatment providers and the April 2011 report of VA psychiatric examination as they relate to the severity of the Veteran's service connected anxiety disorder and diagnosis of PTSD, expressing agreement or disagreement with each opinion, and including rationale for the agreement or disagreement (with, if possible, citation to supporting factual data and medical literature).

3.  Following completion of the above, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected calcaneal spur of the right heel.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide detailed clinical findings as to the symptomatology attributable specifically to the Veteran's right heel spur and comment on whether the right foot disability results in moderate, moderately severe or severe impairment.  The examiner must explain the rationale for all opinions, with citation to factual data and/or medical literature, as indicated.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

